      Case 1:20-cv-02934-BAH Document 5 Filed 10/27/20 Page 1 of 4




                                                        20-cv-02934-BAH




10/27/2020                                       /s/ Reginald D. Johnson
Case 1:20-cv-02934-BAH Document 5 Filed 10/27/20 Page 2 of 4



20-cv-02934-BAH
     Case 1:20-cv-02934-BAH Document 5 Filed 10/27/20 Page 3 of 4




                                                        20-cv-02934-BAH




10/27/2020                                     /s/Reginald D. Johnson
Case 1:20-cv-02934-BAH Document 5 Filed 10/27/20 Page 4 of 4



20-cv-02934-BAH
